AO 72A
(Rev. 8/82)

 

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 1 of 21

FILED
U.S. DISTRICT CouRT
In the Gnited States District Court”
for the Southern District of Georgia
Brunswick Division — Coke kas So

CENTER FOR A SUSTAINABLE COAST
AND KAREN GRAINEY

>

Plaintiffs, 2:19-CV-58
W's

NATIONAL PARK SERVICE, U.S.
DEPARTMENT OF THE INTERIOR AND
GARY INGRAM, IN HIS OFFICIAL
CAPACITY AS SUPERINTENDENT,
CUMBERLAND ISLAND NATIONAL
SEASHORE,

Defendants.

 

ORDER

 

Before the Court is a Motion to Dismiss, dkt. no. 9, filed by

Defendants National Park Service (“NPS”), U.S. Department of the

Interior, and Gary Ingram, in his official capacity as

Superintendent of the Cumberland Island National Seashore

(collectively “Defendants”), as well as a Motion to Amend, dkt.

no. 24, filed by Plaintiffs, the Center for a Sustainable Coast

(“CSC”) and Karen Grainey (collectively “Plaintiffs”). The motions

have been fully briefed and are ripe for review. In their

Complaint, Plaintiffs allege that Defendants violated 16 U.S.C.

§ 4591 by failing to object to a proposal by non-party Lumar, LLC

‘e

Lumar”) to construct a private dock on Cumberland Island,

 
AO 72A
(Rev. 8/82)

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 2 of 21

Georgia. Defendants seek to dismiss Plaintiffs’ complaint on the
basis that this Court lacks subject matter jurisdiction under Rule
12(b) (1) of the Federal Rules of Civil Procedure. Plaintiffs
contend that this Court has subject matter jurisdiction to hear
their claims or, in the alternative, that the Court should permit
them to amend their Complaint to correct any deficiencies.
BACKGROUND

Cumberland Island is Georgia’s largest and southernmost
barrier island. In 1972, Congress designated the island as a
National Seashore. See 16 U.S.C. § 4591-459i-9 (the “Seashore
Act”). The Seashore Act requires, among other things, that
Cumberland Island be “permanently preserved in its primitive
state,” except for certain public recreational uses, § 4591-5; see

also High Point, LLLP v. Nat’l Park Serv., 850 F.3d 1185, 1189

 

 

(11th Cir. 2017). Since 1972, the Department of the Interior has
acquired title to the majority of the island’s privately-owned
land. High Point, 850 F.3d at 1189. That land, along with all other
property within the bounds of the Cumberland Island National
Seashore, is managed by Defendant NPS.

Today, Cumberland Island is protected by an amalgam of state
and federal law. Most pertinent to the present action is the
Georgia Coastal Marshlands Protection Act (the “Marshlands Act”),
O.C.G.A. § 12-5-286. The Marshlands Act requires anyone seeking to

“construct or locate any structure on or over marshlands in [the]

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 3 of 21

state” to obtain a permit from the Coastal Marshlands Protection
Committee (the “CMPC”). See id. § 12-5-286(a). To acquire a
construction permit, applicants must first file an application
with the Georgia Department of Natural Resources (“GDNR”), which
is then required to “notify in writing all adjoining landowners
that the application has been received” and “make inquiry to
adjoining landowners to ascertain whether or not there is objection
to issuance of a permit” (a “Notice Letter”). Id. § 12-5-286(a),
(ad). The CMPC is required to provide notice of the permit
applications by either distributing a public notice by itself or
jointly with the United States Army Corps of Engineers (the
“Corps”). Id. § 12-5-286(e).. In determining whether to approve an
application under the Marshlands Act, the CMPC is instructed to
consider the “public interest,” including:

1) Whether or not unreasonably harmful obstruction to
or alteration of the natural flow of navigational
water within the affected area will arise as a
result of the proposal;

2) Whether or not unreasonably harmful or increased
erosion, shoaling of channels, or stagnant areas of
water will be created; and

3) Whether or not the granting of a permit and the
completion of the applicant’s proposal will
unreasonably interfere with the conservation of
fish, shrimp, oysters, crabs, clams, or other

marine life, wildlife, or other resources,
including but not limited to water and oxygen

supply.

Id. § 12-5-286(g).

 
AQ 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 4 of 21

The present suit centers around an application filed under
the Marshlands Act by Lumar, who owns private property on
Cumberland Island. According to Plaintiffs’ Complaint, Lumar
sought permission from the Georgia Coastal Resources Division
(“GCRD”)1 to build a dock over marshlands within the Cumberland
Island National Seashore. Dkt. No. 1 4 16. In accordance with the
Marshlands Act, the GDNR sent a Notice Letter to the NPS, an
adjacent property owner, and inquired whether it objected to the
construction of the dock. See id. ¥ 17-18. Defendant Ingram, the
NPS Superintendent, responded with a signed statement in which he
maintained, “[a]s an adjacent property owner, I have been informed
of the intended construction and reviewed the plans and I do not
have any objections to the project as proposed.” Id. q@ 19.
Following the NPS’s response, the GCRD issued a letter to Lumar
authorizing construction of the dock. Id. @ 21.?

After Lumar built the dock, Plaintiffs filed a suit in the

Fulton County, Georgia Superior Court contending that Lumar

 

1 The GCRD is a subdivision of the CMPC. See Coastal Marshlands protection and
Shore Protection Committees, Georgia Department of Natural Resources, Coastal
Resources Division, available at https://coastalgadnr.org/CommitteesCRD. Both
agencies operate under the authority of the GDNR. Id.

2 In conjunction with its application under the Marshlands Act, Plaintiffs also
allege that Lumar sought permission to build the dock from the Corps. Dkt No.
1 7 16. After the NPS declined to object to Lumar’s Marshland Act application,
the GCRD “provided a notice of concurrence and no objection for the Corps to
issue [Lumar] a Letter of Permission to build the dock.” Id. 4 21. The Corps
thereafter issued Lumar a Letter of Permission. Id. {@ 22. Though it is not clear
from Plaintiffs’ Complaint under what legal framework Lumar sought and received
permission from the Corps, it appears the request may have been pursuant to 36
C.F.R. § 5.7, which forbids construction of, inter alia, boat docks, over
federal parks “except in accordance with the provisions of a valid permit,
contract, or other written agreement with the United States.”

 

 

4

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 5 of 21

violated the Marshlands Act by constructing a dock without a
permit. Id. @ 23.3 While that action was pending, Plaintiffs filed
the present action in this court alleging that Defendants violated
the federal Seashore Act by failing to object to Lumar’s
application under the Marshland’s Act. Specifically, Plaintiffs
contend that Ingram’s notice to the GDNR that they did not object
to construction of the dock as an adjacent landowner “increased
the likelihood” that the GCRD would grant Lumar’s permit
application. Id. 7 20.4 They requested, inter alia, an injunction
setting aside Defendants’ notice of no-objection. Dkt. No. 1 at
35.
‘DISCUSSION

II. Motion to Dismiss

Defendants’ Motion to Dismiss raises a facial attack under
12(b) (1) of the Federal Rules of Civil Procedure. Facial attacks
to subject matter jurisdiction “require the court to merely look

and see if the plaintiff’s complaint has sufficiently alleged a

 

3 Plaintiffs’ allegation in the Georgia state court that Lumar failed to obtain
permitting is confounding because they allege in their federal complaint that
the GCRD issued “a Letter of Authorization” to build the dock. Dkt. No. 1 7 21.
A subsequent Fulton County court order appended to Defendants’ reply brief
resolves this discrepancy, explaining that the “Plaintiffs’ challenge is
actually to the Letter of Authorization issued by the [GDNR], in which [G]DNR
determined that the dock is exempt from the Marsh[lands] Act.” Dtk. No. 18-1 at
3.

4 A few months after Plaintiffs filed their federal claims, the Fulton County
Superior Court issued an order dismissing the Plaintiffs’ state action. See
Dkt. No. 18-1. Plaintiffs thereafter notified this Court that they intend to
appeal that decision. Dkt. No. 19. Because the judgment in the state action is
not yet final, any legal findings by the Fulton County Superior Court will not
have a dispositive effect on the Court’s decision here.

5

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 6 of 21

basis of subject matter jurisdiction.” Houston v.  Marod

 

Supermarkets, Inc., 733 F.3d 1323, 1335 {lith Cir. 2013). Under

 

this framework, allegations in the Plaintiffs’ pleading are “taken

as true for purposes of the motion.” McElmurray v. Consol. Gov’t.

 

of Augusta-Richmond County, 501 F.3d 1244, 1251 (11th Cir. 2007)

 

(quoting Lawrence v. Dunbar, 919 F.3d 1525, 1529 (11th Cir. 1990)).

 

The burden rests on the Plaintiffs to allege, with particularity,
the necessary facts to establish subject matter jurisdiction.

Murphy v. Sec’y, U.S. Dep’t. of the Army, 769 Fed. App’x 779, 781

 

(11th Cir. 2019).

Here, Defendants argue that this Court lacks jurisdiction
over Plaintiffs’ action because the United States has not waived
its sovereign immunity with respect to the claims alleged. Federal
courts have jurisdiction over suits against the United States and
its agencies only if sovereign immunity has been waived. Thompson
v. McHugh, 388 Fed. App’x 870, 872 (11th Cir. 2010). To establish
such a waiver, Plaintiffs must show both a clear statement from
the United states waiving its sovereign immunity and that the
claims alleged fall within the scope of that waiver. Id. at 873
(“Jurisdiction over any suit against the Government requires a
clear statement from the United States waiving sovereign immunity,
together with a claim falling within the terms of the waiver.”)

(quoting United States v. White Mountain Apache Tribe, 537 U.S.

 

465, 472 (2003)).

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 7 of 21

To determine whether the United States has waived its
sovereign immunity, the Court must first decide what, if any,
causes of action are alleged in the Complaint. Plaintiffs do not
dispute Defendants’ contention that neither NPS’s organic statute,
16 U.S.C. § 1, nor the Seashore Act create private causes of action
under federal law. Thus, Plaintiffs’ only remaining basis for
invoking this Court’s jurisdiction is § 702 of the Administrative
Procedure Act (the “APA”). In pertinent part, that section
provides, “[a] person suffering legal wrong because of agency
action, or adversely affected or aggrieved by agency action within
the meaning of a relevant statute, is entitled to judicial review
thereof.” 5 U.S.C. § 702. Though Defendants concede that § 702
waives sovereign immunity with respect to certain unlawful agency
action, they argue that Plaintiffs’ claims do not fall within the
scope of that waiver. Specifically, they point to § 704, which
limits judicial review under the APA to “final agency action.” 5
U.S.C. § 704. Defendants contend that their notice to the GDNR
that they did not object to the construction of the dock was not
“final. agency action” within the meaning of that statute.

In Bennett v. Spear, the Supreme Court identified two factors
that must be met for an agency action to be considered final:

First, the action must mark the consummation of the

agency’s decision making process—it must not be of a

merely tentative or interlocutory nature. And second,
the action must be one by which rights or obligations

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 8 of 21

have been determined, or from which legal consequences

will flow.
520 U.S. 154, 177-78 (1997) (internal quotations and
citations omitted). Defendants principally challenge the second

Bennett factor. They argue that Ingram’s letter to the GDNR was
not dispositive on GDNR’s decision to grant permitting for the
dock and therefore did not confer “rights or obligations” or
otherwise have any legally binding effect. In other words, GCRD
was allowed—and perhaps required—to make an independent
determination about whether the dock was in the public interest.
In response, Plaintiffs argue that the letter “significantly
increased the likelihood” that GCRD and the Corps would allow Lumar
to build the dock because NPS has a mandate to preserve Cumberland
Island under the Seashore Act and is a “recognized authority in
environmental matters.” Dkt. No. 15 at 9-10. As such, they contend
that legal consequences necessarily followed from the letter.

Two Supreme Court cases are particularly instructive on this

point. In Franklin v. Massachusetts, the Court found that the

 

Secretary of Commerce’s report to the President tabulating state
populations was not a final agency action under the APA. 505 U.S.
788, 798 (1992). In that case, defendant the State of Massachusetts
challenged the method used by the Secretary, via the Bureau of
Census, to calculate state populations in the United States Census,

arguing that the Secretary’s method had resulted in the loss of

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 9 of 21

one of Massachusetts’ seats in the House of Representatives. Id.
at 790, 795. Under the reapportionment statute, the Secretary was
to prepare a report of her tabulations for the President, who was
then to transmit a statement to Congress about the number of
persons in each state for purposes of apportioning
representatives. Id. at 792. In reaching its conclusion, the Court
noted that the statute did not require the President to rely on
data in the Secretary’s report and that “the action that... has
a direct effect on reapportionment is the President’s statement to
Congress, not the Secretary’s report to the President.” Id. at
797. Thus, the Court found that the Secretary’s report “serves
more like a tentative recommendation than a final and binding
determination” and was “not final and therefore not subject to
review.” Id. at 798.

Under a similar set of facts, the Court in Dalton v. Specter

 

found two years later that a report by the Secretary of Defense
regarding military base closure recommendations was not a final
agency action. 511 U.S. 462, 464-65, 469 (1994). There, the
Secretary was required to submit base closure and realignment
recommendations to Congress and to an independent federal
commission, the latter of whom would ultimately prepare a report
for the President based on part on the Secretary’s recommendations.
Id. at 465. Relying on Franklin, the Court found that the

Secretary’s report had “no direct consequences” on base closings

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 10 of 21

and that the only action that would “directly affect” the military
base closures was action taken by the President. Id. at 469
(quoting Franklin, 505 U.S. at 797-98). Thus, the Secretary’s
reports were “more like a tentative recommendation than a final
and binding determination” and therefore not reviewable under the
APA. Id. at 469-70.

Like the agency recommendations in Franklin and Dalton,
Defendants’ letter to the GCRD here was at most “advisory and in
no way affected the legal rights of the relevant actors.” Bennett,
520 U.S. at 178 (discussing Franklin and Dalton). Plaintiffs’
assertion that the letter increased the likelihood that the dock
permit would be approved is inapposite. First, Plaintiffs plead no
facts to suggest that Defendants’ letter had any bearing on GCRD’s
ultimate decision. Instead, they merely speculate that = an
objection by the NPS would have influenced the GCRD because they
area “recognized authority in environmental matters.” Dkt. No. 15
at 10. However, this argument is bellied by the language of the
Marshlands Act, which requires the GCRD to consider a specific set
of factors related to the “public interest” in determining whether
to approve a permit application. See 0.C.G.A. § 12-5-286(g). None
of these factors directly take the NPS’s opinion into account.

Second, even if Defendants’ letter of no-objection influenced
the GCRD’s decision, the letter did not have a sufficiently

determinative effect on the outcome to be a “final agency action”

10

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 11 of 21

under the APA. Like the President in Franklin, the GCRD was the

only actor to “directly affect” the dock permitting decision.

Franklin, 505 U.S. at 797. Because the GCRD was free to make its

own determination irrespective of objections by adjacent
landowners, the NPS letter “serve{d] more like a _ tentative
recommendation than a final and binding determination” Id. at 798.
This is true regardless of how influential Defendants’ letter may
have been. Indeed, mere “coercive power” does not transform an

otherwise advisory agency recommendation into a final agency

 

action. See Flu-Cured Tobacco Coop. Stabilization Corp. v. United
States EPA, 313 F.3d 852, 861 (4th Cir. 2002)5; see also Parsons

v. United States DOJ, 878 F.3d 162, 164, 169 (6th Cir. 2017)

 

(finding that a gang designation by the National Gang Intelligence
Center was not final agency action where the designation was
“merely an informational agency report” and that it did “not result.
in legal consequences because it [did] not impose liability,
determine legal rights or obligations, or mandate, bind, or limit
other government actors”).

In both Franklin and Dalton, the agency reports to the

President undoubtedly made him more likely to follow their

 

5 In Flu-Cured Tobacco, the Fourth Circuit held that a report classifying
environmental tobacco smoke as a known human carcinogen was not a final agency
action under the APA, concluding that despite the fact that the report could
produce “coercive pressures on third parties,” it ultimately “carrie[d] no
‘direct and appreciable legal consequences’ [and was therefore] not reviewable
under the APA.” Id. at 854, 859 (quoting Bennett, 520 U.S. at 178). In so
finding, the court relied heavily on the Supreme Court’s decisions in Franklin
and Dalton. See id. at 860.

11

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 12 of 21

recommendations. Nevertheless, the Court in those cases declined
to consider the degree to which the reports influenced the
President in concluding there was no final agency action. Instead,
the ultimate question was whether the agency’s decision had a
direct impact on the President’s final decision. Here, Plaintiffs
do not allege that Defendants’ letter had any such effect on GCRD’s
decision to grant Lumar’s permit application. Under Bennett,
Defendants’ letter cannot be considered a “final agency action.”
Plaintiffs point to two district court decisions that they
contend support their position that Defendants’ letter of no-
objection was final agency action. Though neither decision is
binding on this Court, the Court will address each briefly. In the
first opinion, the District of Oregon found that a Biological
Opinion issued by the United States Fish and Wildlife Service
(“FWS”) to the United States Forest Service (the “Forest Service”)
was a final agency action because the opinion directly affected

the Forest Service’s potential liability. Cascadia Wildlands

 

Project v. United States Fish & Wildlife Serv., 219 F. Supp. 2d,

 

1142, #1143, 1148 (D. Or. 2002). The Court noted that under 16

U.S.C. § 1536, if the FWS were to issue an “Incidental Take
Statement” as part of the opinion on the effect of a timber sale
on a threatened species, the Forest Service would be exempt from
civil or criminal sanctions arising from the take as long as it

has fully complied with the terms and conditions set forth in the

12

 
AO 722A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 13 of 21

Incidental Take Statement.” Id. at 1145. The biological opinion at
issue in that case did not contain an Incidental Take Statement
and therefore, according to the court, “raise[d] the potential of
liability if a [threatened species] [was] taken.” Id. at 1148.
That, according to the court, “is a legal consequence.” Id.®

In contrast, there were no definitive legal consequences that
flowed from Defendants’ letter of no-objection. Indeed, the letter
was not binding on the GDNR, nor is it clear that the GDNR was
required to consider the letter in its ultimate determination about
whether to grant Lumar’ s permit application. Thus, while the FWS’s
opinion in Cascadia had a direct and binding legal effect on
another entity, this is not so with Defendants’ letter.

Friends of Crystal River v. United States EPA, which

 

Plaintiffs also cite, is likewise unpersuasive. There, the
defendants challenged the Environmental Protection Agency’s
(“EPA”) decision to withdraw objections originally made to a state
agency concerning an entity’s application for construction of a
golf course. 794 F. Supp. 674, 688 (W.D. Mich. 1992). In finding
that the EPA’s decision was final agency action, the Court relied

primarily on the fact that there was no evidence that “there will

 

6 The Cascadia court also found, in the alternative, that the FWS opinion was a
final agency action because the Forest Service could use part of the opinion
“in defense of its actions in a future proceeding.” Id. To the extent this
constitutes a finding that the persuasive or coercive effect of agency opinions
can render them final agency actions under the APA, this Court simply disagrees,
as described above.

13

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 14 of 21

be any future proceedings between the EPA and the [state agency]
on the permit application at issue in this case.” Id. However, the
court’s analysis in that case was focused only on the first Bennett
factor: whether the agency action marked “the consummation of the
agency’s decisionmaking process.” Bennett, 520 U.S. at 178
(internal quotation omitted). But the Court neglected to address
the second factor: whether the action was “one by which rights or
obligations have been determined, or from which legal consequences
will flow.” Id. (internal quotation omitted). Regardless of

whether Friends of Crystal River was wrongfully decided, this Court

 

finds that its holding is inapposite because the dispute in this
case focuses on the second Bennett factor.

Finally, in a post-hearing memorandum filed in support of its
position, Plaintiffs argue for the first time that Defendants’
letter of no-objection was binding on the GCRD-rather than merely
persuasive-because of the Supremacy Clause and Property Clause
under Articles VI and IV, respectively, of the United States
Constitution. See Dkt. No. 25. Specifically, Plaintiffs contend
that the Property Clause authorizes Congress to regulate federal
land, “*[a]nd when Congress so acts, the federal legislation
necessarily overrides conflicting state laws under the Supremacy

Clause.’” Id. at 2 (quoting Kleppe v. New Mexico, 426 U.S. 529,

 

543 (1976). However, the mere fact that the Seashore Act might

have authorized Defendants to override CMPC’s permitting decision

14

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 15 of 21

under the Marshland’s Act does not mean that Defendants’ response
to GDNR’s Notice Letter was the appropriate mechanism for doing
so. Indeed, Defendants’ letter of no objection was a product of a
state statutory framework whereby individuals or entities were
entitled to oppose permit applications in their role as neighboring
landowners. Defendants letter declining to object to Lumar’s
permit request was not necessarily a finding-much less a final
agency decision-that the dock project was allowed under the
Seashore Act. To the contrary, Defendants might have chosen not to
object to the Notice Letter for a myriad of reasons, including—as
the GDNR determined—-that the proposed project was not subject to
the Marshlands Act.

Undoubtedly, it appears that Defendants did not take any other
sort of affirmative action under the Seashore Act to block Lumar’s
efforts to construct the dock. However, CSC does not challenge
Defendants’ decisions on the grounds of agency inaction. Section
706 of the APA allows plaintiffs to ask the reviewing court for
different types of relief. See 5 U.S.C. § 706. Under § 706(1), the
Court may “compel agency action unlawfully withheld.”
Alternatively, under § 706(2), the court may “hold unlawful and
set aside agency action” that is found to be, inter alia,
“arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law.” In its prayer for relief, CSC only seeks

injunctive relief under § 706(2). Specifically, it requests a

15

 

ahd.
AO 72A
(Rev. 8/82)

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 16 of 21

“declaratory judgment that Defendants’ action was arbitrary and
capricious, an abuse of discretion, and contrary to the Seashore
Act” as well as an order setting aside Defendants’ notice of no-
objection. Dkt. No. 1 at 9.

Nor does the Court find that CSC would prevail on a claim
under § 702(1). As the Supreme Court has stated, “a claim under
§ 702(1) can proceed only where a plaintiff asserts that an agency
failed to take a discrete agency action that it is required to

take.” Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 63

 

(2004) (emphasis in original). Aside from the letter of no
objection, CSC does not point to any particular action that
Defendants should have taken to halt the dock project other than
the general allegation that they failed to enforce the Seashore
Act. For these reasons, the Court finds that CSC has failed to
identify a “final agency action” to form a cognizable claim under
the APA and therefore concludes that the its claims are barred by
sovereign immunity.’
B. Motion to Amend

At the hearing held on Defendants’ Motion to Dismiss in
December 2019, Plaintiffs expressed, for the first time, an intent

to request leave to amend their Complaint, which they did by motion

 

 

7 Because the Court concludes that it lacks subject matter jurisdiction based
on Plaintiffs’ failure to plead final agency action under the APA, it need not
reach a decision with respect to Defendants’ argument that Plaintiffs lack
standing.

16

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 17 of 21

several days later. Generally, leave to amend should be “freely
given . . . when justice so requires.” Fed. R. Civ. P. 15(a); see

also Bell v. Fla. Highway Patrol, 589 Fed. App’ x 473, 474 (11th

 

Cir. 2014). However, leave need not be given where the amendment
“would prejudice the defendant, follows undue delays, or is

futile.” Lacy v. BP P.L.C., 723 Fed. App’x 713, 715 (11th Cir.

 

2018) (quoting Thomas v. Town of Davie, 847 F.2d 771, 773 (11th

 

Cir. 1998)). Leave to amend is futile “when the proposed amended
complaint would still be subject to dismissal.” Id. In other words,
leave should be denied where “a proposed amendment failed to
correct the deficiencies in the original complaint or otherwise

fails to state a claim.” Id. (quoting Mizzaro v. Home Depot, Inc.,

 

544 F.3d 1230, 1255 (11th Cir. 2008)).

Here, Plaintiffs’ Motion to Amend sets forth two possible
amendments to their original pleading. In the first (the “First
Proposed Amendment”), dkt. no. 24-1, Plaintiffs purport to
“provide more specificity” to resolve any deficiencies that may
exist in its original pleading, dkt. no. 24 at 4. The Court finds
that this supplemental detail does not correct the deficiencies
described above and will therefore deny the First Proposed
Amendment as futile.

First, this pleading contains allegations about how the
Property Clause and Supremacy Clause of the U.S. Constitution would

prohibit the GCRD from authorizing the dock. Id. However, as

17

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 18 of 21

explained above, the Court rejects this argument, which was already
set forth in Plaintiffs’ post-hearing brief.

Second, Plaintiffs allege that its First Proposed Amendment
“show[s] that the Park Service’s notification of no-objection was
final agency action because it informed Lumar, LLC that the Park
Service would not take an enforcement action to stop construction
of the dock.” Id. at 5. However, it is not clear which portions of
the First Proposed Amendment establish this contention. At best,
the amendment states that the no-objection letter “caused the
Georgia Coastal Resources Division and the Corps to grant Lumar,
LLC authorization to construct the dock,” dkt. no. 24-1 4 24, and
that the GCRD authorized the dock “[i]n reliance on NPS’
notification of no-objection,” id. 7 26. However, these conclusory
allegations, without any factual support, are insufficient to
allow the Court to determine that Defendants’ notice of no-
objection was final agency action. See Graveling v. Castle Morg.
Co., 631 Fed. App’x 690, 693 (llth Cir. 2015) (“To survive a motion
to dismiss, a complaint must offer more than naked assertions that
the defendant acted unlawfully or a formulaic recitation of the
elements of a cause of action.”). Therefore, the Court finds that
this amendment also does not resolve Plaintiffs’ failure to plead
final agency action.

Finally, the First Proposed Amendment provides a great deal

of additional detail about why the Georgia State Court improperly

18

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 19 of 21

found that the Lumar dock did not violate the Marshlands Act.
However, these facts are intended to address Defendants’
contention that Plaintiffs lacked standing, a contention this
Court found unnecessary to address in light of the finding that
sovereign immunity barred Plaintiffs’ claims. Accordingly, the
Court finds that none of the new allegations in the First Proposed
Amendment would be sufficient to survive a motion to dismiss and
therefore denies this portion of the motion to amend as futile.
In the second amendment appended to its motion (the “Second
Proposed Amendment”), dkt. no. 24-2, Plaintiffs seek to add the
Corps, as well as a District Commander of the Corps (collectively,
the “Corps Defendants’), as additional parties and to add
additional claims particular to the Corps. In Counts II and III,
Plaintiffs essentially allege that the Corps violated the National
Environmental Policy Act as well as the Seashore Act by issuing a
Letter of Permission for Lumar to construct the dock. Because the
Court has not yet had an opportunity to pass upon the validity of
these claims in a motion to dismiss, it cannot conclusively
determine at this stage that the amendment is futile. Nor can the
Court find that the amendment is unduly delayed or would cause
prejudice to the Corps Defendants at this early stage of
litigation. It is a close call. However, at this stage the Court
will permit Plaintiffs to amend their complaint to add only those

causes of action in the Second Proposed Amendment relating to the

19

 
AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 20 of 21

addition of the Corps Defendants. It may very well be that the new
defendants will likewise prevail on a motion to dismiss. Futility,
however, is not certain at present.
CONCLUSION

For the reasons explained above, Defendants’ Motion to
Dismiss for lack of subject matter jurisdiction under Rule 12(b) (1)
of the Federal Rules of Civil Procedure, dkt. no. 9, is GRANTED.
Plaintiffs’ Motion to Amend, dkt. no. 24, is GRANTED in part and
DENIED in part. Plaintiffs’ First Proposed Amendment, dkt. no.
24-1, is rejected in full. Plaintiffs’ Second Proposed Amendment
will be allowed only insofar as it concerns the allegations related
to adding the Corps Defendants to this action. Defendants National
Park Services, U.S. Department of the Interior and Gary Ingram, in
his official capacity as Superintendent, Cumberland Island
National Seashore, are hereby DISMISSED, without prejudice,® from
this action. Plaintiffs shall file their Second Proposed Amendment
within ten days of this Order. Thereafter, they must serve the
Amended Complaint in accordance with the Federal Rules of Civil.

Procedure.

 

8 See Stalley v. Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1222 (11th Cir.
2008) (“A dismissal for lack of subject matter jurisdiction is not a judgment
on the merits and is entered without prejudice.”).

 

20

 
AO 72A
Rev. 8/82)

 

Case 2:19-cv-00058-LGW-BWC Document 33 Filed 03/19/20 Page 21 of 21

SO ORDERED, this 19th day of March, 2020.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

21

 
